PER CURIAM.
After evidence taken in this case each party requested the court to instruct the jury to return a verdict in his favor, thereby both affirming that there was no disputed question of fact which could operate to deflect or control the question of law, and necessarily requesting that the court find the facts. The parties are therefore concluded by the findings made by the court upon which the resulting construction of law was given, and this court in reviewing the action of the Circuit Court, is limited to the consideration of the correctness of the finding on the law, and must affirm if there be any evidence in support thereof. Beuttell v. Magone, 157 U. S. 154, 15 Sup. Ct. 566, 39 L. Ed. 654.
We find ample evidence in the record to support the conclusion of the court, and the judgment of the Circuit Court is therefore affirmed.